Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to amendment filed on 3/10/2021. Claim 1 is independent. Claim 1 is amended. Claim 8 is new. Claims 1-8 are currently pending.

Response to Argument
Applicant’s arguments with respect to rejections under 35 U.S.C. 103 have been fully considered. The rejections are withdrawn in view of amendment. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Albert Wu Reg. No. 50817 on 6/2/2021.

BIGIN AMENDMENT
	1. (Currently Amended) A method for detecting of an unauthorized NFC tag[[;]], the method comprising
	using a radio frequency identification (RFID) interrogation system with a near field communication (NFC) controller, the interrogation system provided in a frame having an antenna and a display having a surface;
	executing a security scan;
	checking for [[an]] the unauthorized NFC tag;
	detecting the unauthorized NFC tag that does not have information about the surface of the display, wherein the 
performing at least one action.

	2. (Currently Amended) The method of claim 1, wherein the at least one action includes disabling the 

	3. (Currently Amended) The method of claim 1, wherein the at least one action includes at least one of the group consisting of reprogramming the memory contents of the unauthorized NFC tag and jamming the communication channel of the unauthorized tag.

	5. (Currently Amended) The method of claim 1, further comprising interrogating the authorized NFC tag and checking if the memory contents and identification code[[s]] remain uncorrupted 

	
	7. (Currently Amended) The method of claim 6, wherein the at least one action on any authorized corrupted NFC tag includes at least one of disabling the at least one unauthorized NFC tag, reprogramming the memory contents of the unauthorized NFC tag and jamming the communication channel of the unauthorized tag.

END AMENDMENT

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement for allowance:
This communication warrants No Examiner's Reason for Allowance. Applicant’s Remarks of 3/10/2021 on pp. 4 and 5 makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 

/ALI S ABYANEH/Primary Examiner, Art Unit 2437